United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 31, 2004

                                                          Charles R. Fulbruge III
                           No. 03-50661                           Clerk
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

ERNESTO SANCHEZ-PARRA,

                                    Defendant-Appellant.



                         Consolidated with
                            No. 04-50008


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

JAVIER ESPARZA-VELA,

                                    Defendant-Appellant.
                       --------------------
          Appeals from the United States District Court
                for the Western District of Texas
                  USDC No. EP-02-CR-1750-ALL-EP
                   USDC No. EP-03-CR-1058-1-PRM
                       --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     In this consolidated appeal, Ernesto Sanchez-Parra and

Javier Esparza-Vela (hereinafter, “Appellants”) appeal the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-50661
                           c/w No. 04-50008
                                  -2-

district court’s denial of their motions to dismiss the

indictments against them which charged them with violating

8 U.S.C. § 1326(a).     The appellants argue that their indictments

were invalid because the underlying deportation orders, which

were based on having been convicted of the felony driving while

intoxicated, are invalid under United States v. Chapa-Garza, 243
F.3d 921, 927 (5th Cir. 2001).

     The denial of a motion to dismiss an indictment is reviewed

de novo.     United States v. Wilson, 249 F.3d 366, 371 (5th Cir.

2001).     To challenge the validity of an underlying deportation

order, an alien must establish that: (1) the prior deportation

hearing was fundamentally unfair; (2) the hearing effectively

eliminated the alien’s right to seek judicial review of the

removal order; and (3) the procedural deficiencies caused actual

prejudice.     United States v. Lopez-Vasquez, 227 F.3d 476, 483

(5th Cir. 2000); 8 U.S.C. § 1326(d).

     The appellants fail to show that their deportation hearings

were fundamentally unfair inasmuch as the hearings did not

violate their procedural due process rights.     See United States

v. Lopez-Ortiz, 313 F.3d 225, 230 (5th Cir. 2002), cert. denied,

537 U.S. 1135 (2003).     The court need not reach the appellants’

remaining arguments.     See Lopez-Ortiz, 313 F.3d at 231; Lopez-

Vasquez, 227 F.3d at 485.     AFFIRMED.